Citation Nr: 1446199	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-50 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an increased (compensable) rating for pseudofolliculitis barbae (PFB).

2. Entitlement to an initial compensable rating for hypertension.

3. Entitlement to an increased rating in excess of 10 percent for a right knee disorder.

4. Entitlement to an increased rating in excess of 10 percent for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1996 and from January 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Houston Regional Office (RO).

The Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge in July 2013.


FINDINGS OF FACT

1. There was no evidence of any skin disorder on examination and dermatologic examination of the Veteran's face and neck was within normal limits.

2. Hypertension is manifested by diastolic pressures below 100 and systolic pressures below 160; there is no history of diastolic pressures at or above 100.

3. The Veteran's right knee disorder is manifested by complaints of pain and crepitus.

4. The Veteran's low back has minimal limitation of motion.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable evaluation for PFB are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7803, 7804, 7805, 7806, 7813 (2013).

2. The criteria for an initial compensable evaluation for hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

3. The criteria for a 20 percent evaluation for a right knee disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258.

4. The criteria for an evaluation in excess of 10 percent rating for a low back disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 5235-5243 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in July 2006.  The letter advised the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  This letter provided notice informing the Veteran that to substantiate his increased evaluation claim, he needed to submit evidence that his service-connected disabilities had increased in severity. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the reports of VA examinations in August 2006, September 2007, and April 2014.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiners also provided a rationale for their opinions. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran had a VA Travel Board Hearing in July 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

This case was remanded in February 2014 to afford the Veteran VA examinations for the four issues on appeal.  The Veteran was afforded these examinations in April 2014.  Therefore, there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2013). 

Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in the disability rating is at issue, as is the case here, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

PFB

The Veteran's PFB is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, a noncompensable evaluation is assigned where the disability affects less than 5 percent of the entire body, or less than 5 percent of exposed areas affected, and; no more than topical treatment is required during the past 12-month period.  A 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. 

As discussed above, the Veteran was examined in September 2007 and April 2014.  His PFB was asymptomatic at the 2007 examination, and the examiner noted he had a history of using topical ointments to treat the PFB.  The April 2014 examiner noted the Veteran continued treatment with only topical ointments, a fact which the Veteran testified to in July 2013.  In April 2014, the examiner noted the PFB affected less than 5 percent of the Veteran's total body area as well as exposed areas.  

The evidence is clear that the Veteran has a history of PFB, but it affects only a small part of the Veteran's body and requires, at most, topical treatment.  Therefore, the preponderance of the evidence is against the assignment of a compensable evaluation under the applicable Diagnostic Code.  

Hypertension

The Veteran's hypertension is rated under Diagnostic Code 7101, which provides that a 10 percent evaluation is awarded when diastolic pressure (the bottom number) is predominantly 100 or more, or; systolic pressure (the top number) is predominantly 160 or more, or; when there is a history of diastolic pressure predominantly 100 or more and a current need for continuous medication for control.  If diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more, a 20 percent rating is assigned.  Diastolic pressures of 120 warrant a 40 percent evaluation, while diastolic pressures of 130 are rated 60 percent disabling.  38 C.F.R. § 4.104, Code 7101.

It is well established that the Veteran uses continuous medication for control of his blood pressure.  However, review of the claims file reveals that at no time have diastolic pressures met or exceeded 100.  Diastolic pressures ranged primarily from 70-90.  The April 2014 VA examination findings show the most recent diastolic pressures continue to be below 100, and systolic pressures are below 160.  Accordingly, the preponderance of the evidence is against the assignment of a compensable evaluation.

Right Knee Disorder

The Veteran contends that his knee disorder is more severe than reflected by its current 10 percent evaluation under Diagnostic Code 5260, limitation of flexion.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Upon review of the record, the Board finds the Veteran has no compensable degree of limitation of flexion, and that the disorder is more appropriately rated under Diagnostic Code 5258, where there is a single rating of 20 percent rating assigned for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board further finds the Veteran was not prejudiced by his previous rating under Diagnostic Code 5260 because he would not have warranted a higher rating under Diagnostic Code 5260.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran received VA examinations in August 2006, September 2007, and April 2014.  His flexion across these examinations measured, at worst, 135 degrees in April 2014.  Similarly, he had full extension at each examination.  Repeated flexion and extension of the knee produced no limitation of motion at any of the examinations.  While these examinations detailed that the Veteran experienced pain and decreased mobility, such symptoms do not rise to the level of the factors set forth in DeLuca.  Similarly, none of the examinations showed laxity or ankylosis.  Although the knee appears not to merit a compensable evaluation, the RO assigned a 10 percent evaluation due to mild degeneration in an October 2009 rating decision, retroactive to April 2006.

Notwithstanding this, the Board notes that the Veteran has asserted that his knee "pops" daily from the earliest examination to his Travel Board hearing.  Additionally, VA treatment records note the Veteran was diagnosed with crepitus as early as 2007.  Given the foregoing, the Board finds the evidence supports a 20 percent evaluation - the maximum allowable under Diagnostic Code 5258 - for the pendency of the appeal. 

Low Back Disorder

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2013).  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran received VA examinations in August 2006, September 2007, and April 2014.  The August 2006 and September 2007 examiners noted the Veteran was exaggerating his symptoms, with both stating that this subterfuge resulted in examinations that were not "legitimate" tests of his disability.  The April 2014 examiner noted that the Veteran's thoracolumbar range of motion was: flexion (70 degrees); extension (30 degrees); left lateral flexion (25 degrees); left lateral rotation (30 degrees); right lateral flexion (25 degrees), and right lateral rotation (30 degrees).  The total range of motion was 180 degrees.  The examiner found the Veteran did not have limitation in range of motion testing following repetitive-use testing.  The examiner also found the Veteran had functional loss and/or functional impairment of the thoracolumbar spine that manifested itself in pain on movement.  

The RO granted him a 10 percent evaluation in an October 2009 rating decision, retroactive to April 2006, for "reduced range of motion."  The April 2014 examination shows a flexion measurement of 70 degrees.  The Board therefore concludes that the Veteran's symptoms meet the criteria for a 10 percent evaluation.  However, he has not demonstrated symptoms meriting a higher evaluation, as he retained marked mobility in his thoracolumbar spine.  Additionally, although there is some functional loss, it does not rise to the level required under Deluca.  

Lastly, there are no alternative diagnostic codes under 38 C.F.R. § 4.71a that would result in a higher rating. 

Extra-Schedular 

The Veteran has not raised, and the evidence does not suggest that referral for an extra-schedular evaluation is warranted.  The Veteran's symptoms are addressed by the rating criteria discussed above, and such a referral is appropriate where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations are adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflect that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities. 


ORDER

An increased compensable rating for pseudofolliculitis barbae (PFB) is denied.

An initial compensable evaluation for hypertension is denied.

A rating of 20 percent for a right knee disorder, but no higher, is granted for the pendency of the appeal.


An increased rating in excess of 10 percent for a low back disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


